FEDERATED CALIFORNIA MUNICIPAL INCOME FUND A Portfolio of Federated Municipal Securities Income Trust Class A Shares Class B Shares Supplement to Prospectus dated October 31, 2007 1.Please delete the section entitled “What are the Fund’s Fees and Expenses?” in its entirety and replace with the following: WHAT ARE THE FUND’S FEES AND EXPENSES? FEDERATED CALIFORNIA MUNICIPAL INCOME FUND FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Class A Shares or Class B Shares of the Fund. Shareholder Fees Class A Class B Fees Paid Directly From Your Investment Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.50% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) None 5.50% Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee None None Annual Fund Operating Expenses (BeforeAnticipated Waivers, Reimbursement and Reduction)1 Expenses That are Deducted From Fund Assets (as a percentage of average net assets) Management Fee2 0.40% 0.40% Distribution (12b-1) Fee 0.05%3 0.75% Other Expenses4 0.76% 0.76% Total Annual Fund Operating Expenses5 1.21% 1.91%6 1The percentages shown have been restated and are based on expenses for the entire fiscal year ending August 31, 2008. However, the rate which expenses are accrued during the fiscal year may not be constant, and at any particular point, may be greater or less than the stated average percentage. Although not contractually obligated to do so, theAdviser, distributor and administrator expect to waiveand/or reimbursecertain amounts. Additionally, the shareholder services provider expects not to charge certain amounts. These are shown below along with the net expenses the Fund expects to pay for the fiscal year ending August 31, 2008. Total Anticipated Waivers, Reimbursement and Reductionof Fund Expenses 0.66% 0.60% Total Anticipated Actual Annual Fund Operating Expenses (after anticipated waivers, reimbursement and reduction)7 0.55% 1.31% 2The Adviser expects to voluntarily waive the management fee. The Adviser can terminate this anticipated voluntary waiver at any time. The management fee paid by the Fund (after the anticipated voluntary waiver) is expected to be 0.00% for the fiscal year ending August 31, 2008. The management fee paid by the Fund (after the voluntary waiver) was 0.00% for the fiscal year ended August 31, 2007. 3The Board of Trustees approved an amendment to the distribution (12b-1) plan reducing the distribution (12b-1) fee for the Fund’s Class A Shares from 0.25% to 0.05% effective April 30, 2008.The fee table represents the fees that would have been in place had this change occurred on September 1, 2007, the first day of the fiscal year ending August 31, 2008.The distributor expects to voluntarily waive the distribution (12b-1) fee for Class A Shares. The distributor can terminate this anticipated voluntary waiver at any time. The distribution (12b-1) fee paid by the Fund’s Class A Shares (after the anticipated voluntary waiver) is expected to be 0.00% for the fiscal year ending August 31, 2008.The distribution (12b-1) fee paid by the Fund’s Class A Shares (after the voluntary waiver) was 0.00% for the fiscal year ended August 31, 2007. 4Includes a shareholder services fee/account administration fee which is used to compensate intermediaries for shareholder services or account administrative services. Also includes a recordkeeping fee which is used to compensate intermediaries for record keeping services. Please see “Payments to Financial Intermediaries” herein. The administrator expects to voluntarily waive a portion of its fee and the Adviser expects to voluntarily reimburse certain operating expenses of the Fund. The administrator and Adviser can terminate this anticipated voluntary waiver and reimbursement at any time. In addition, the shareholder services provider expects not to charge, and therefore the Fund’s Class A Shares will not accrue, a portion of its fees. This anticipated reduction can be terminated at any time.Total other expenses paid by the Fund’s Class A Shares and Class B Shares (after the antcipated voluntary waiver, reimbursement and reduction) are expected to be 0.55% and 0.56%, respectively, for the fiscal year ending August 31, 2008.Total other expenses paid by the Fund’s Class A Shares and Class B Shares (after the voluntary waiver, reimbursement and reduction) were 0.58% and 0.59%, respectively, for the fiscal year ended August 31, 2007. 5The Adviser and its affiliates have voluntarily agreed to waive their fees and/or reimburse expenses so that the total operating expenses paid by the Fund’s Class A Shares and Class B Shares (after voluntary waivers and reimbursements) will not exceed 0.55% and 1.32%, respectively, for the fiscal year ending August 31, 2008. Although these actions are voluntary, the Adviser and its affiliates have agreed not to terminate these waivers and/or reimbursements until after October 31, 2008. 6After Class B Shares have been held for eight years from the date of purchase, they will automatically convert to Class A Shares on or about the last day of the following month. Class A Shares pay lower operating expenses than Class B Shares. 7Total Actual Fund Operating Expenses paid by the Fund’s Class A Shares and Class B Shares (after the voluntary waivers,reimbursement and reduction) were 0.58% and 1.34%, respectively, for the fiscal year ended August 31, 2007. EXAMPLE This Example is intended to help you compare the cost of investing in the Fund’s Class A Shares and Class B Shares with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund’s Class A Shares and Class B Shares for the time periods indicated and then redeem all of your Shares at the end of those periods. Expenses assuming no redemption are also shown. The Example also assumes that your investment has a 5% return each year and that the Fund’sClass A Shares and Class B Shares operating expenses are beforeantcipatedwaivers, reimbursement and reduction as shown in the table and remain the same. Although your actual costs and returns may be higher or lower, based on these assumptions your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Class A Expenses assuming redemption $568 $817 $1,085 $1,850 Expenses assuming no redemption $568 $817 $1,085 $1,850 Class B Expenses assuming redemption $744 $1,000 $1,232 $2,051 Expenses assuming no redemption $194 $600 $1,032 $2,051 2.Under the section entitled “Payments to Financial Intermediaries” please delete the subsection entitled “Rule 12b-1 Fees” in its entirety and replace with the following: RULE 12b-1 FEES The Fund has adopted a Rule 12b-1 Plan, which allows it to pay marketing fees of up to 0.05% (Class A Shares) and 0.75% (Class B Shares) of average net assets to the Distributor for the sale, distribution, administration and customer servicing of the Fund’s Class A and Class B Shares. When the Distributor receives Rule 12b-1 Fees, it may pay some or all of them to financial intermediaries whose customers purchase Shares. Because these Shares pay marketing fees on an ongoing basis, your investment cost may be higher over time than other shares with different sales charges and marketing fees. 3.Please delete the section entitled “Appendix A: Hypothetical Investment and Expense Information” in its entirety and replace with the following: FEDERATED CALIFORNIA MUNICIPAL INCOME FUND - CLASS A SHARES ANNUAL EXPENSE RATIO: 1.21% MAXIMUM FRONT-END SALES CHARGE: 4.50% Year Hypothetical Beginning Investment Hypothetical Performance Earnings Investment After Returns Hypothetical Expenses Hypothetical Ending Investment 1 $10,000.00 $477.50 $10,027.50 $567.74 $9,911.95 2 $9,911.95 $495.60 $10,407.55 $122.21 $10,287.61 3 $10,287.61 $514.38 $10,801.99 $126.84 $10,677.51 4 $10,677.51 $533.88 $11,211.39 $131.65 $11,082.19 5 $11,082.19 $554.11 $11,636.30 $136.64 $11,502.21 6 $11,502.21 $575.11 $12,077.32 $141.81 $11,938.14 7 $11,938.14 $596.91 $12,535.05 $147.19 $12,390.60 8 $12,390.60 $619.53 $13,010.13 $152.77 $12,860.20 9 $12,860.20 $643.01 $13,503.21 $158.56 $13,347.60 10 $13,347.60 $667.38 $14,014.98 $164.57 $13,853.47 Cumulative $5,677.41 $1,849.98 FEDERATED CALIFORNIA MUNICIPAL INCOME FUND - CLASS B SHARES ANNUAL
